NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PRABHIJIT SINGH BHULLAR,                        No.    12-72084

                Petitioner,                     Agency No. A075-538-358

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Prabhijit Singh Bhullar, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Bhullar’s motion to reopen

where he filed it more than 90 days after the BIA’s final administrative decision,

see 8 C.F.R. § 1003.2(c)(2), and where he failed to establish materially changed

circumstances in India to qualify for the regulatory exception to the time

limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3); Najmabadi, 597

F.3d at 991-92 (BIA did not abuse its discretion where petitioner failed to

introduce material evidence).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-72084